Citation Nr: 1738436	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-27 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to June 8, 2015 for depression and in excess of 50 percent from that date.  

2. Entitlement to service connection for a sleep disorder, to include sleep apnea, to include as secondary to service-connected disabilities.

3. Entitlement to service connection for chronic fatigue, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2009 and February 2016 rating decisions by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  

The October 2009 rating decision granted service connection for depression as secondary to service-connected tinnitus with a 30 percent evaluation, effective May 8, 2009.  

A June 2010 rating decision amended the effective date for service connection for depression to May 20, 2008.

In his April 2013 VA Form 9 (substantive appeal), the Veteran requested a hearing before the Board.  In a January 2014 statement, he withdrew such request.

A March 2015 Board decision (by a Veterans Law Judge other than the undersigned) remanded the issue for additional development.  The case is now assigned to the undersigned. 

An interim June 2015 rating decision increased the rating for depression to 50 percent, effective June 8, 2015.  As 50 percent is less than the maximum schedular rating for the disability, and the Veteran had not expressed satisfaction with the rating, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).

The February 2016 rating decision denied service connection for sleep apnea/chronic sleep impairment and service connection for chronic fatigue.  

Separately, a May 2015 rating decision granted service connection for Eustachian tube dysfunction (claimed as chronic left ear infections) with a noncompensable (0 percent) evaluation, effective April 10, 2009.  The Veteran has completed an appeal of the initial rating and effective date for the grant of service connection, but this separate appeal has not been certified to the Board as of yet.  As such, these issues are not before the Board at this time.  Upon certification, the appeal will be addressed in a separate and forthcoming decision.

The issues of service connection for a sleep disorder to include sleep apnea and chronic fatigue are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to December 3, 2015, the Veteran's depression resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, sleeplessness, panic attacks, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2. From December 3, 2015, the Veteran's depression resulted in total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for an initial 50 percent rating for depression have been met for the period prior to June 8, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.130, Diagnostic Code (Code) 9434.

2.  The criteria for an evaluation in excess of 50 percent for depression have not been met for the period from June 8, 2015 until December 3, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.130, Diagnostic Code (Code) 9434.

3.  The criteria for a 100 percent rating for depression have been met as of December 3, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.130, Diagnostic Code (Code) 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claim.  The record does not reveal, and the Veteran has not alleged, any deficiencies in the application of the VCAA in this case.

Increased Rating for Depression

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because an effective date of May 20, 2008, was granted for the award of service connection for the Veteran's depression, the Board will evaluate medical evidence from that date.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's depression is currently rated as 30 percent from May 20, 2008 and as 50 percent from June 8, 2015 under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This may be due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity.  This may be due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood).  This may be due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment.  This may be due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.

Also under consideration are the Global Assessment of Functioning (GAF) scores that have been assigned.  The GAF scale is "a hypothetical continuum of mental health illness" based on the degree of a patient's "psychological, social, and occupational functioning."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 34 (4th ed. text revision, 2000) (hereinafter DSM IV-TR). 

A GAF score between 31 and 40 (out of 100) denotes symptoms that can include 
"major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood."  DSM IV-TR at 34.

A GAF score between 41 and 50 (out of 100) denotes: "Serious symptoms . . . OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM IV-TR at 34.

A GAF score between 51 and 60 (out of 100) denotes: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  DSM IV-TR at 34.

A GAF score of 61-70 indicates "mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  DSM IV-TR at 34.   

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

In a June 2008 VA primary care risk assessment screening note, the Veteran had a negative screen for depression.  He reported that over the previous two weeks he did not have little interest or pleasure in doing things, but he reported he did feel down, depressed or hopeless for several days.  

In an October 2008 statement, the Veteran reported suffering from severe sleep problems which led "to feeling of numbness and detachment, isolation and physical exhaustion."  He reported that on a daily basis he found it hard to relax and had "a debilitating sense of not wanting to be around other people." 

In a March 2009 VA mental health outpatient treatment note, the Veteran reported having "increasing symptoms of stress and depression 'during the last few years.'"  He reported no history of violence towards himself or others, did not use illegal drugs, but occasionally drank alcohol.  He reported he had been living with his partner for 16 years and enjoying tennis and traveling for leisure and recreation.  He also reported "having a lot of friends in the area but tends to isolate himself due to his increasing frustration with his tinnitus."  The Veteran had been employed by the postal service since 1982, which he characterized as a positive experience overall.  On mental status examination the Veteran was pleasant and cooperative; he presented with a need and clean appearance for work; his speech was normal to rate, tone, and pitch; his thought process was logical and goal-directed; his thought content was within normal limits and reflected no formal thought disorders; his memory and cognition were intact; and his impulse control was good.  The treating psychologist noted the Veteran appeared to be mildly depressed with a restricted range of affect.  The Veteran denied suicidal or homicidal ideation.  GAF score was 70.

In a March 2009 VA suicide risk assessment, the Veteran reported he was feeling hopeless about the present or future, but had not had thoughts in the previous month about taking his life or wishing he was not alive anymore.  He also reported he never attempted suicide.  The Veteran reported having a lot of friends and social life and was motivated for treatment.  The reviewing psychiatrist found the Veteran was a low risk of suicide because while chronic risk factors were present, they were stable.  

In an April 2009 VA mental health evaluation note, the Veteran appeared neat in hygiene, his speech was coherent and spontaneous, and his memory and concentration were good.  In the Depression Scale, the Veteran was on level 6 where level 10 is severely depressed because he "remains with low energy, stressed from dealing with the constant ringing of his ears."  He reported no suicidal or homicidal ideation and no delusions or hallucinations.  His judgement concerning every day activities and social situations were good, and his insight relating to his psychiatric condition was good.  GAF score was 50. 

In a March 2009 VA mental health evaluation note, the Veteran reported sleep problems and depression due to tinnitus.  He appeared oriented, ambulatory and neatly dressed.  His speech was coherent and intense as he spoke of ordeal he had to endure because of the constant ringing in his ears.  His mood was level 6 in the Depression Scale.  He had no thoughts of suicide or thoughts of hurting others.  His cognitive functions were intact and he had no psychosis.  He reported occasional anxiety.  His judgement concerning every day activities and social situations were fair, and his insight relating to his psychiatric condition was fair.  The Veteran reported having a persistent sad, anxious, or "empty" mood; having feelings of guilt, worthlessness, or helplessness; having insomnia or early morning awakening; sometimes losing interest or pleasure in hobbies and activities that he once enjoyed; sometimes losing his appetite and weight loss or over eating and weight gain; and having decreased energy, fatigue, or being slowed down.  He reported not having thoughts of death or suicide or attempting suicide.  GAF score was 65.

A July 2009 VA mental health evaluation note, the Veteran appeared oriented, ambulatory and neatly dressed.  His speech was coherent and intense as he spoke of ordeal he had to endure because of the constant ringing in his ears.  His mood was level 6 in the Depression Scale.  He had no suicidal or homicidal thoughts.  The Veteran had an appropriate affect; his speech was coherent and spontaneous; his thoughts were reality based; he had no hallucinations or delusions; his orientation, concentration, and memory were good; and his judgement concerning every day activities and social situations and his insight relating to his psychiatric condition were good.  The Veteran also reported working full time.  GAF score was 55.

In a September 2009 VA mental health evaluation note, the Veteran reported feeling depressed from having recurring ear infections and constant tinnitus.  He reported difficulty sleeping and difficulty working.  The Veteran was depressed but had no suicidal or homicidal ideation, was not psychotic and did not have anxiety.  He appeared neatly dressed, alert and ambulatory.  His mood was 5 to 6 on the Depression scale.  His affect was blunted, his speech was coherent and spontaneous, his thought production was reality-based, and he had no delusions or hallucinations.  GAF score was 55.

On an October 2009 VA psychiatric examination, prolonged adjustment disorder with depressed mood was diagnosed.  The Veteran reported he had worked for the postal service since 1982, and reported "that his job that his job allows enough flexibility to support him during periods when he feels depressed or fatigued and unable to solely manage his job."  On mental status examination, the Veteran as appropriately dressed and groomed and was open and cooperative with the evaluation.  The examiner noted there was no impairment in communication and no unusual motor movements or dysfunctional behavior patterns were observed or reported.  The Veteran's mood was euthymic and abstract reasoning, concentration and long and short term memory were all within normal limits.  There was no indication of any thought disorder or paranoia.  The Veteran also denied any history of suicidal thoughts or self-destructive behavior.  The GAF score was 58.  

In a February 2010 VA mental health evaluation note, the Veteran appeared neatly dressed, alert, and ambulatory.  He was pleasant and his speech was coherent and spontaneous.  He reported his mood was improving but it "could change if his ear infection becomes unbearable."  He denied suicidal or homicidal ideation.  He had no psychotic symptoms.  His memory and cognition were intact and his insight and judgement were good.  He was not suicidal or a danger to others.  The GAF score was 55.  

In a July 2010 VA mental health evaluation note, the Veteran reported he had taken more sick leave lately because "there are days when he did not want to see anybody.  The responsibility is too stressful."  The Veteran reported feeling depressed with no motivation, feels helpless, "moody and easily agitated."  He had occasional panic attacks at work, was no longer socializing with friends, and had no interest in activities, and had skipped meals.  The Veteran was not suicidal and had no thoughts of hurting others.  The Veteran appeared neatly dressed, alert, and ambulatory.  He was pleasant, and his speech was coherent and spontaneous.  He reported his mood was improving but it "could change if his ear infection becomes unbearable."  He denied suicidal or homicidal ideation.  He had no psychotic symptoms.  His memory and cognition were intact and his insight and judgement were good.  He was not suicidal or a danger to others.  The GAF score was 55.  

In a March 2011 VA mental health evaluation, the Veteran reported "feeling better but the workplace [was] getting stressful," and he was thinking of retiring.  The Veteran appeared neatly dressed, alert, and ambulatory.  He was pleasant and his speech was coherent and spontaneous.  He reported his mood was depressed.  He denied suicidal or homicidal ideation.  He had no psychotic symptoms.  His memory and cognition were intact and his insight and judgement were good.  He was not suicidal or a danger to others.  The GAF score was 58.  

In a November 2011 VA mental health evaluation, the Veteran appeared in clean casual attire.  He reported he was in a very stressful position but was two years from retirement.  His mood was pleasant and cooperative. His affect was full and appropriate to content and his form of thought was logical and goal directed.  He denied suicidal or homicidal ideation.  The Veteran's judgment and cognition were good and he had no auditory or visual hallucinations.  

In a November 2011 VA suicide risk assessment, the Veteran reported he was not feeling helpless about the present or future; had not had thoughts in the previous month about taking his life or wishing he was not alive anymore; and he had never had a suicide attempt.  

In a June 2012 VA primary care risk assessment note, the Veteran reported not having little interest or pleasure in doing things.  He also reported feeling down, depressed, or hopeless for several days.   

In an April 2013 statement the Veteran reported experiencing "constant anxiety on a daily basis with very intense mood swings," and impaired judgement and memory due to his sleep impairment.  He described that this "has impaired [his] judgement, social skills, and [his] work and social relationships."  He reported that his depression affects all aspects of his life including work and family relations.  He also reported that he chose to take early retirement in July 2012 because he "was unable to adapt to the pressures, extreme stress and panic attacks, and [his] inability to cope with his work setting and situation."

In a June 2013 VA psychiatric treatment note, the Veteran reported he medically retired in July 2012 after working at the postal service for 35 years because he "had to quit as he was unable to tolerate the stress and subsequent disability for depression."  The Veteran reported with a depressed mood, sleep disturbance, and anger.  He reported he enjoys his relationship with his partner, has taken up drawing, and has numerous friends.  His affect was full and appropriate.  He denied suicidal or homicidal ideation. 

In a June 2013 VA suicide risk assessment the Veteran reported he was not feeling helpless about the present or future; had not had thoughts in the previous month about taking his life or wishing he was not alive anymore; and he had never had a suicide attempt.  

In an August 2014 VA primary care note, the Veteran reported having little interest or pleasure in doing things for several days and reported feeling down, depressed, or hopeless for several days.  

In a February 2015 VA addendum note, a health science specialist opined that the Veteran "cannot sustain long-term meaningful employment due to his depression and anxiety."

In a May 2015 VA mental health consultation note, the Veteran reported having extreme anxiety, panic attacks, and depression over chronic health issues and his inability to work.  The Veteran reported that he has had sporadic thoughts of death or suicide and not wanting to deal with his health issues.  However, he reported he did not have a plan, did not have the means available, had no intention, can resist the impulse, and has not heard voices telling him to hurt or kill himself.  He had no thoughts of hurting someone else and had not had any instances of physical aggression or violence in the previous 30 days.  He denied having hallucinations.   

In a June 2015 VA mental health note, the Veteran reported tinnitus, depression, anxiety, and insomnia.  He reported experiencing recurring nightmares about a plane hitting his van and another about being on a flight back from Portugal where he was sitting in a plane with six caskets.  "He reported that he feels 'paranoid' that others can sense and notice what the Veteran is experiencing (hearing loss, tinnitus, and anxiety), and then feels like he has to 'escape' the situation because of this paranoia."  The psychologist noted the Veteran's symptoms of depression included: depressed mood most of the day, nearly every day; feeling of helplessness/hopelessness every day; a lack of interest, motivation, pleasure in activities because the Veteran described he will with from people and his activities during the day is limited to watching television because he used to play tennis but cannot due to his balance problems from his ear injury; insomnia as the Veteran reported he will get 3 hours of sleep on a good night and none on a bad night; psychomotor retardation because the Veteran reported he feels frozen sometimes; fatigue or loss of energy nearly every day; feelings of guilt, worthlessness, low self-esteem because the Veteran feels like he is not contributing to his family; difficulty concentrating or focusing his attention; anger or irritability, especially when he drives; and thoughts about dying or hurting himself.  While the Veteran denied any current suicidal or homicidal ideation, he reported a history of passive suicidal ideation but had never made an attempt.  The Veteran had no psychotic symptoms and denied obsessive-compulsive disorder symptoms.  The Veteran had anxiety and panic attacks.  

On June 2015 VA mental disorder examination, the examiner opined the Veteran's psychiatric disability resulted in "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The Veteran reported experiencing extreme anxiety attacks, which seem to be worse when he is awake, experiencing some memory lapses, losing track of items, isolating himself, and paranoia on occasion.  The examiner found the Veteran's symptoms included: depressed mood, anxiety, panic attacks that occur weekly or less, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.  The examiner noted the Veteran present to this evaluation appropriately groomed and well-kept.  He was well-oriented to person, place, time, and situation. "His speech was low in tone, with normal prosody and rate.  Described his mood as often 'anxious,' and was forthright with information regarding background and history.  Veteran denied experiencing any auditory or visual hallucinations.  Thought process was linear and coherent.  Although reported prior suicidal ideation there is no reported plan or intent.  Insight and judgement are intact."  The GAF score was 51.  

In a July 2015 VA mental health note, the Veteran reported tinnitus, depression, anxiety, and insomnia.  He reported experiencing recurring nightmares about a plane hitting his van and another about being on a flight back from Portugal where he was sitting in a plane with six caskets.  On mental status examination the Veteran appeared age appropriate.  His speech was within normal limits and he was soft spoken.  His mood was dysphoric and affect was restricted.  He denied suicidal or homicidal ideation and denied auditory or visual hallucination or paranoia.  The Veteran's thought process was coherent and logical.  His insight was fair, and his judgement was adequate.  

In a September 2015 VA mental health note, on mental status examination, the Veteran appeared age appropriate with good attention.  His speech was within normal limits, and he was soft spoken.  His mood was dysphoric, and affect was restricted.  The Veteran denied suicidal or homicidal ideation and denied auditory and visual hallucination or paranoia.  

On December 2015 VA examination, the examiner noted the Veteran was diagnosed with major depressive disorder, obstructive sleep apnea and other specified anxiety disorder.  He noted it was not possible to differentiate the symptoms attributable to each diagnosis because these "conditions are comorbid and causally related to each other.  Symptoms overlap and exacerbate each other and are otherwise intertwined and cannot be separate from one another."  The examiner opined the Veteran's psychiatric disability resulted in "total occupational and social impairment." The examiner found the Veteran's symptoms included: depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  On examination, the Veteran appeared alert and oriented, his mood was euthymic and his affect was appropriate.  Expressive and receptive communication ability was within normal limit, and eye contact was appropriate.  His thought process was linear and goal directed with no indication of psychotic thought process.  "The Veteran reported that he has had what he describes as 2 suicide episodes since June 2015.  He reported that in June 2015 he became despondent and drank too much and went into the swimming pool.  He reported that approximately three weeks ago he took a large amount of sleeping pills."  The Veteran denied any current suicidal ideation, plan, or intention, and denied homicidal ideation. The Veteran reported suffering from "terrible very vivid nightmares."  The examiner also opined he was capable of managing his own financial affairs.  

Analysis 

Prior to December 3, 2015

The Board finds that the symptoms of the Veteran's service-connected depression prior to December 3, 2015 more closely approximate occupational and social impairment with reduce reliability and productivity, the criteria for a 50 percent disability rating.  During this period, the Veteran consistently reported feelings of depression, stress during work, and sleeplessness.  He also reported having panic attacks.  While the Veteran was repeatedly been found to be completely alert and oriented, with normal thought processes and memory, during this period he had feelings of worthlessness, insomnia, decreased appetite, decreased energy, and fatigue.  He also showed difficulty in establishing and maintaining effective work and social relationships as during this period he began to isolate himself, reporting in October 2008 he had a "debilitating sense of not wanting to be around other people" and reporting in June 2010 that he was taking more time off his job because "there [were] days when he did not want to see anybody," and he began to stop socializing with friends and had no interest in activities he was once interested in, such as tennis.  Also while he was employed prior to his medical retirement in July 2012, on October 2009 VA examination, he reported "that his job allows enough flexibility to support him during periods when he feels depressed or fatigued and unable to solely manage his job."  Affording the Veteran the benefit of the doubt, the Board finds that he had symptoms approximating with occupational and social impairment with reduce reliability and productivity since May 20, 2008, the effective date of his service-connected depression, and entitlement to a higher initial 50 percent rating is warranted.  This determination represents a grant for the period prior to June 8, 2015 and a denial for the period from June 8, 2015 until December 3, 2015.

The Board notes that during this period the Veteran's reported GAF scores range from 50-70.  GAF scores above 52 are indicative of mild to moderate symptoms and GAF scores below 51 are indicative of serious symptoms. The Board also notes that, while important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

The Board has also determined that an evaluation in excess of 50 percent is not warranted for the period prior to December 3, 2015.  Although the Veteran has been noted to have suicidal ideation beginning in May 2015 during the pendency of the appeal, prior to December 3, 2015, these episodes have been described as "passive" and VA treatment records often indicate that there are no plans or intent.  Given that the June 2015 examination noted there was no current suicidal ideation, and the examiner opined the Veteran's symptoms more approximated the 50 percent criteria, the Board finds that the notations of passive suicidal thoughts are not sufficient, in and of themselves, to support an increased evaluation.  Further, the treatment records and VA evaluations prior to December 3, 2015 do not show that the Veteran has symptoms manifested by impaired thought processes; obsessional rituals; illogical, irrelevant or obscure speech; near-continuous panic or depression that affects his ability to function independently, appropriately and effectively; impaired impulse control; or spatial disorientation.  Moreover, none of the VA treatment records or the VA examination reports indicated that there was any neglect of his personal appearance or hygiene.  Thus, it cannot be said that the evidence as a whole reflects occupational and social impairment of the severity contemplated by the criteria for a 70 percent evaluation prior to December 3, 2015.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
Period beginning December 3, 2015

After December 3, 2015, the Board finds that the Veteran's symptoms of his depression more closely approximate total occupational and social impairment, due to symptoms found during the December 2015 VA examination.  The December 2015 VA examiner noted that the Veteran suffered symptoms including depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; had vivid nightmares; and had "2 suicide episodes since June 2015."  The examiner opined that the Veteran's symptoms resulted in total occupational and social impairment. 

In sum, the Board concludes that a 100 percent rating is warranted for depression as of December 3, 2015.  This portion of the claim represents a full grant of the benefit sought on appeal.


ORDER

An initial rating of 50 percent (but no higher) for depression is granted for the period prior to June 8, 2015, subjected to the law and regulations governing the payment of monetary benefits.

A rating in excess of 50 percent for depression is denied for the period from June 8, 2015 until December 3, 2015.  

An increased rating of 100 percent for depression is granted from December 3, 2015, subjected to the law and regulations governing the payment of monetary benefits.





REMAND

The Veteran was afforded a VA examination in December 2015 for both sleep apnea and chronic fatigue syndrome.  Regarding the Veteran's claim for sleep apnea and chronic sleep impairment, the examiner diagnosed obstructive sleep apnea based on a September 2015 sleep study.  The Veteran asserts that his sleep apnea and chronic sleep impairment are secondary to his service-connected depression and tinnitus.  The examiner opined that the Veteran's sleep apnea was less likely than not proximately due to or the result of the Veteran's service connected conditions because "it is medically accepted that obstructive sleep apnea is a condition of the mechanics and function of the upper airway, it cannot be influenced or caused by psychological conditions or medical symptoms such as tinnitus."   However, the examiner did not address the June 2015 and December 2015 mental disorders examination which noted chronic sleep impairment was a symptom of the Veteran's depression.  It is not clear from the current evidence of record whether this chronic sleep impairment has aggravated the Veteran's sleep apnea.  The examiner also did not provider an opinion regarding the likelihood of a relationship between the Veteran's active duty service and his current sleep apnea.  Because the examination report of record does not adequately address the medical questions that need to be resolved for proper determination on the matter at hand, a  new examination is necessary.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As for the Veteran's claim for service connection for chronic fatigue, it is not clear from the current evidence of record whether this is a separate condition or whether it is a symptom of either the sleep apnea disability or the Veteran's service-connected depression.  The December 2015 examiner noted that the "Veteran has symptoms of fatigue known to be associated with diagnoses of depression, anxiety, and obstructive sleep apnea (all of which the Veteran is stricken with)."  Accordingly the claims are inextricably intertwined and must be remanded together so that the fatigue claim may be reconsidered as secondary to the sleep apnea claim if service connection for sleep apnea is granted after the required development is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that claims are inextricably intertwined when they are so closely tied together that a final decision on one cannot be rendered until the others have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (similarly explaining that claims are inextricably intertwined when the adjudication of one could have a significant impact on the adjudication of another).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for sleep disorders to include obstructive sleep apnea, and for chronic fatigue, including updated VA treatment records since August 2016, and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should obtain for the record complete clinical records of all pertinent treatment or evaluation (copies of which are not already associated with the claims file) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified.

2. Thereafter, the AOJ should schedule an appropriate VA examination to determine the etiology of any current diagnosed sleep disorder, to include obstructive sleep apnea, and chronic fatigue.  The entire record, including this remand, must be reviewed by the examiner.  Based on an examination, review of the record, and any tests or studied deemed necessary, the examiner should provide opinions as to the following:

a. Specifically identify whether any sleep impairment or chronic fatigue are symptoms of the Veteran's service-connected depression, or separate disabilities.

b. Then, address whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed sleep disability, to include obstructive sleep apnea, or chronic fatigue, had its onset during, or is otherwise related to, the Veteran's active service?

c. Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed sleep disability, to include obstructive sleep apnea, and chronic fatigue were caused by or aggravated by the Veteran's service-connected depression and/or tinnitus?  In providing this opinion, the examiner must address the articles submitted by the Veteran suggesting a relationship between sleep apnea and depression.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  

3. After undertaking the above actions and any other necessary development, the AOJ must readjudicate the claims.  If any of the claims remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case must then be returned to the Board for further review if necessary.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


